DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21, 22, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,551,504 (‘504)  in view of Moshfeghi (US 8193978 B2). 

The limitations of instant claims 21, 25, and 26 are met by those of ‘504 claim 11 with the exception of sending a request for convergence data from the first transceiver to the second transceiver. Claim 11 of ‘504 merely recites “a communication transceiver... configured to convey said PPP convergence data to a second communication transceiver” without reciting any conditions under which the data is conveyed. 
However conveying data in response to a request is well-known – for example see Moshfeghi 5:31-34. It would have been obvious to modify claim 11 of ‘504 by sending a request for convergence data because it is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 22, ‘504 claim 11 does not explicitly teach that the first vehicle is moving while the position of the first vehicle is determined. However it would have been obvious to determine the position of the first vehicle while the first vehicle is moving in order to provide navigation data.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,551,504 (‘504) in view of Moshfeghi (US 8193978 B2) and further in view of Dai (US 2017/0269216, cited on IDS).

Regarding claim 23, claim 11 of ‘504 does not teach determining that the second vehicle is within a predetermined distance of the first vehicle, and thereafter sending the request for convergence data.
Dai teaches determining that a second vehicle providing convergence data to a first vehicle is within a predetermined distance of the first vehicle in order to ensure accurate results (para. [0040]). It would have been obvious to modify claim 11 of ‘504 by determining said distance prior to sending the request for convergence data in order to avoid using communication resources to receive convergence data that would provide inaccurate results. 

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,551,504 (‘504) in view of Moshfeghi (US 8193978 B2) and further in view of Jordan (US 20160291164 A1, cited on IDS).

Regarding claim 24, claim 11 of ‘504 does not teach determining that the convergence data was generated less than a threshold length of time from a current time; and thereafter determining the position of the first vehicle.  
Jordan teaches determining that convergence data was generated a threshold length of time from a current time prior to using it to determine position (paras. [0036], [0050] “too old”, “older than a pre-determined threshold”) in order to ensure quality. It would have been obvious to further modify claim 11 of ‘504 in view of Jordan in order to ensure quality.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “convergence data sharing system” in claims 35-40. Corresponding structure is found at least in Figs. 3A-C as per para. [0009].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2017/0269216) in view of Moshfeghi (US 8193978 B2).

Regarding claim 21, Dai teaches:
a first GNSS receiver coupled to a first vehicle, the first GNSS receiver receiving GNSS signals from a plurality of GNSS satellites (22, Fig. 1A; “ROVER RECEIVER”, Fig. 3);
a first wireless communication transceiver coupled to the first vehicle (“transceiver” para. [0042]);
a second wireless communication transceiver coupled to a second vehicle (20, Fig. 1A; “REFERENCE RECEIVER”, Fig. 3; “transceiver” para. [0042]; “rover” paras. [0049], [0061]);
 the first wireless communication transceiver receiving convergence data from the second wireless communication transceiver (30, Fig. 1A; convergence data described at S302 and S304, Fig. 3; receipt of data described at S306), the convergence data generated at the second vehicle (S300-S304, Fig. 3) using correction data from one or more base stations (para. [0132]); and
determining the position of the first vehicle using the GNSS signals from the plurality of GNSS satellites and the convergence data (S306-S310, Fig. 3).
Dai teaches that the convergence data is broadcast from the second wireless communication transceiver to the first (para. [0131]). Dai does not teach the convergence data received in response to a request. 
However it is well-known to receive data in response to a request – for example see Moshfeghi 5:31-34. Moshfeghi teaches receiving data in response to a request as an alternative to receiving broadcast data. It would have been obvious to modify Dai by receiving the convergence data in response to a request because it is a simple substitution of one known element for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is receiving the convergence data when requested.

Regarding claim 22, Dai teaches that the first vehicle is moving while the position of the first vehicle is determined. (implied by “velocity” para. [0055]). 

Regarding claim 23, Dai teaches determining that the second vehicle is within a predetermined distance of the first vehicle in order to ensure accurate results (para. [0040]). It would have been obvious to determine said distance prior to sending the request for convergence data in order to avoid using communication resources to receive convergence data that would provide inaccurate results. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2017/0269216) in view of Moshfeghi (US 8193978 B2) as applied to claim 21 above, and further in view of Jordan (US 20160291164 A1).

Regarding claim 24, Dai does not teach determining that the convergence data was generated less than a threshold length of time from a current time; and thereafter determining the position of the first vehicle.  
Jordan teaches determining that convergence data was generated a threshold length of time from a current time prior to using it to determine position (paras. [0036], [0050] “too old”, “older than a pre-determined threshold”) in order to ensure quality. It would have been obvious to further modify Dai in view of Jordan in order to ensure quality.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2/17/0269216) and Moshfeghi (US 8193978 B2) as applied to claim 21 above, and further in view of Dai (US 7,961,141, cited on IDS and referred to below as Dai ‘141) and Chen (US 9,958,550, cited on IDS).

Regarding claim 25, recited it “wherein the convergence data comprises at least one of correction bias errors estimated by a second GNSS receiver coupled to the second vehicle, or correction data refined using the correction bias errors estimated by the second GNSS receiver”.  
The specification describes “correction bias errors” as small temporal and spatial bias errors in correction data received from a reference station (paras. [0002]-[0003]). The specification further describes “correction data” as comprising “atmospheric models... orbit models, and/or satellite clock errors” that are “received from external sources” (para. [0018]).
Dai teaches correction data 32 received from a reference station 24, said
correction data comprising satellite orbit corrections, clock corrections, tide corrections,
receiver and satellite antenna phase center variation and offset, and receiver and
satellite phase wind-up (para. [0132]).
Dai’s convergence data comprises resolved ambiguities, estimated tropospheric delay bias, raw carrier and code phase measurements, reference receiver position, and
position offset (S304, Fig. 3). In para. [0046] the tropospheric delay bias is called the
“residual tropospheric bias.”
Dai teaches determining tropospheric delay using a model in para. [0034], but
does not explain the residual tropospheric bias in detail. However, according to Dai
‘141, this bias is the remaining tropospheric error after applying a model (4:43 – 5:5).
Dai’s residual tropospheric bias is therefore considered a “bias error” as claimed,
as it is an error in the tropospheric delay determined by applying a model.
Dai’s residual tropospheric bias is further a “correction bias error” in view of
Applicant’s specification, as it is an error in a tropospheric model, and specification
para. [0018] describes atmospheric models as correction data.
Dai does not teach that he tropospheric model is part of the correction data 32
received from the reference station 24. However, it is well-known to receive a tropospheric model as part of correction data from a reference station – see Chen 
7:4-53 and 10:7-9. It would have been obvious to modify Dai in view of Chen because the tropospheric model must be obtained somehow, and a reference station is a well-known source that could be implemented with predictable results.

Allowable Subject Matter

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Claims 35-40 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 35-40, the closest prior art (Miyasaka US 6865484 B2, cited on IDS) teaches receiving, at a fixed computing network (3, 11, Fig. 1; server and communication means, Fig. 2), convergence data (“correction positioning data” in CMR format, 4:57-5:14) from a plurality of fixed convergence data servers (2, Figs. 1-2; “fixed station”, 4:57 – 5:14; “a plurality of fixed stations”, abstract), the convergence data including generation time and location (these are known components of the CMR data format taught at 5:7-11 – see Talbot “Compact Data Transmission Standard for High-Precision GPS” page 3 right hand column).
Miyasaka further teaches receiving a request for convergence data from a convergence data server at a vehicle (mobile station 1, Figs. 1-2), the request including a location of said convergence data server (7:16-21; 6:37-41). Miyasaka teaches the computing network sending, in response to the request, convergence data from the nearest fixed convergence data server (6:66 – 7:3; 8:21-32).
Dai (US 20170269216) teaches convergence data (30, Fig. 1A; S302, S302, Fig. 3; para. [0046]) generated using correction data (32, Fig. 1A) from one or more base stations (reference receivers 130, Fig. 1B).
Miyasaka and Dai do not teach or make obvious receiving, at a first convergence data server coupled to a first vehicle, second convergence data from a second convergence data server coupled to a second vehicle, the second convergence data including a second generation time and a second generation location; receiving, at the first convergence data server, third convergence data from a stationary convergence data sharing system, the third convergence data including a third generation time and a third generation location; determining, at the first convergence data server, that at least one of the second generation time is closer to a current time than the third generation time, or the second generation location is closer to the first location than the third generation location; and determining, at the first convergence data server, the position of the first vehicle using the second convergence data.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648